DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/27/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cernea (US 2006/0285391).

Regarding claim 1, Cernea discloses a semiconductor memory device comprising:
a memory cell array (100; fig. 5) comprising a plurality of memory cells to be programmed (para 0081) to a plurality of programmed states (states A-C; fig. 11);
a peripheral circuit (130; fig. 5) configured to perform a program operation on selected memory cells among the plurality of memory cells (para 0057);
a current sensing circuit (230; fig. 8) configured to perform an individual state current sensing operation (current sensing operation is performed individually for each state A, B, or C; fig. 14, 15, 17; para 0130) and an overall state current sensing operation (current sensing operation is performed overall for states E, A, or B, after determining that selected memory cells are programmed in the individual state current sensing operation, such as to state C; fig. 22) on selected memory cells among the memory cells and determine a result (read result determined via sensing circuit 230; para 0069) of the program operation for each of the plurality of programmed states (fig. 11, para 0078);
and control logic (120; fig. 5) configured to control (para 0058) the peripheral circuit (130; fig. 5) and the current sensing circuit (230; fig. 8) such that an operation period of the overall state current sensing operation (overall sensing is considered in operation while SEN is enabled; fig. 22(I)) at least partially overlaps (during an operation period (1)-(4); fig. 22) with  of a bit line set-up operation of the program operation (a bit line is considered in set-up while signal BLS is enabled; fig. 22(A)).

Regarding claim 2, Cernea discloses the semiconductor memory device, wherein the peripheral circuit performs the program operation including a plurality of program loops (fig. 9), and each of the plurality of program loops includes the bit line set-up operation, a program pulse application operation, and a verify operation (fig. 15).

Regarding claim 3, Cernea discloses the semiconductor memory device, wherein the peripheral circuit comprises a read and write (read/write) circuit configured to apply at least one of a program inhibit voltage and a program enable voltage to bit lines of the memory cell array depending on data to be programmed during the bit line set-up operation of the program operation (fig. 15).

Regarding claim 4, Cernea discloses the semiconductor memory device, wherein the read/write circuit latches verify data corresponding to the selected memory cells during the verify operation, and applies at least one of the program inhibit voltage and the program enable voltage to the bit lines based on the verify data during the bit line set-up operation that is performed after the verify operation (para 0065).

Regarding claim 5, Cernea discloses the semiconductor memory device, wherein the read/write circuit generates a verify data bit based on the verify data latched after the verify operation (para 0076).

Regarding claim 6, Cernea discloses the semiconductor memory device, wherein the current sensing circuit performs the individual state current sensing operation based on the verify data bit after the verify operation of each of the plurality of program loops (para 0077).

Regarding claim 7, Cernea discloses the semiconductor memory device, wherein, during the individual state current sensing operation, when a number of program-failed memory cells among memory cells to be programmed to any one programmed state of the plurality of programmed states is a first set number or less, the current sensing circuit determines that the program operation for the any one programmed state has passed (319, 321; fig. 9), and when the number of program-failed memory cells is greater than the first set number, the current sensing circuit determines that the program operation for the any one programmed state has failed (319, 320; fig 9).

Allowable Subject Matter
Claim(s) 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 13 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely when a result of the overall state current sensing operation indicates a fail, an additional program operation and then re- performing the process from the overall state current sensing operation, wherein the overall state current sensing operation and an operation period of the additional program operation at least partially overlap with each other.
The allowable claims are supported in at least paragraph 0008 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 8-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 8 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely performs the overall state current sensing operation when a number of times the program loops have been performed is a set count or more.
The allowable claims are supported in at least fig. 11 and 12 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824